DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Status of the Claims
Claims 1-23 and 27-28 were previously presented.  Claims 1, 4, 7-8, 13, 15, and 20-21 were amended, claim 11 was canceled, and new claim 29 was added in the reply filed November 24, 2020.  Claims 1-10, 12-23, and 27-29 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-23, and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-23, and 27-29 of copending Application No. 15/804,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the recite the same elements and concepts, albeit with slightly different wording.  Moreover, each of the differences are also taught by the prior art as shown below, and would have been obvious to modify because they are known elements in the art of travel services. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15-23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley U.S. Pat. Pub. No.  2016/0026937 (Reference A of the attached PTO-892) in view of Weiss, et al., U.S. Pat. Pub. No.  2018/0033002 (Reference B of the attached PTO-892) and Naber, et al., U.S. Pat. Pub. No.  2015/0095254 (Reference C of the PTO-892 part of paper no. 20190828).
As per claim 1, Gormley teaches a method comprising the steps of:
detecting, by a mobile device, proximity to a self-service function, the mobile device having stored thereon information relating to the ticket and the self-service function being related to the ticket (¶¶ 0035-36, 44-45); 
on detection by the mobile device of proximity to a location, activating an application on the mobile device, the application being related to the self-service function (¶¶ 0032, 36, 38-39); and 
communicating to the mobile device via the application, information about the self-service function including directional information, the broker being between the mobile device and the self-service function (¶ 0048; see also ¶ 0045—boarding pass includes gate).  
Gormley does not explicitly teach communicating to the mobile device via a broker, the broker being between the mobile device and the self-service function.  Weiss teaches communicating to the mobile device via the application and a broker, information about the self-service function including directional information, the broker being between the mobile device and the self-service function (¶¶ 0031, 35, 38, 45).  It would have been prima facie obvious to incorporate this element for the same reason it 
Gormley does not explicitly teach that the self-service function is a bad drop; which is taught by Naber (¶¶ 0009, 0022-23).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Naber—namely, to check-in passenger baggage without employee assistance.  Moreover, this is merely a substitution of the self-service function in Naber (bag drop) for the ones in Gormley (e.g., a checkpoint/gate).  Both of these are shown in the travel art as functions occurring via a user's mobile device and nearby terminal equipment.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.
Gormley does not explicitly teach printing a bag tag at the bag drop, which is also taught by Naber (¶ 0064).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Naber—namely, to check-in passenger baggage without employee assistance.  Moreover, it is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the ticket relates to a passenger journey and includes passenger and journey identification (Fig. 3).  
As per claim 3, Gormley in view of Weiss and Naber teaches claim 2 as above.  Gormely further teaches the ticket information comprises a boarding pass (Fig. 3). 
As per claim 4, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the mobile device detects a geolocation device indicating proximity to the self-service function (¶¶ 0035-36).  Naber further teaches the self-
As per claim 5, Gormley in view of Weiss and Naber teaches claim 4 as above.  Gormely further teaches the geolocation device is a Bluetooth beacon (¶¶ 0035-36).  
As per claim 6, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the application queries the ticket information stored on the mobile device (¶ 0044).  Weiss further teaches the application communicates the ticket information to a remote server (¶¶ 0046, 53), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.
As per claim 7, Gormley in view of Weiss and Naber teaches claim 6 as above.  Gormely further teaches the remote server, in response to receipt of the ticket information provides information relating to the self-service function to the application for presentation to a user of the mobile device (¶¶ 0046, 53-54), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Naber further teaches the self-service function is a bad drop (¶¶ 0009, 0022-23), which would have been obvious to incorporate for the same reasons as in claim 1 above.
As per claim 8, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the information relating to the ticket is a boarding pass (Fig. 3).  Naber further teaches communicating passenger information in the boarding pass to a departure control system (¶¶ 0009, 0022-23).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Naber—namely, to check-in passenger baggage without employee assistance.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 9, Gormley in view of Weiss 
As per claim 10, Gormley in view of Weiss and Naber teaches claim 8 as above.  Naber further teaches on deposit of a bag at a bag drop, weighing the bag, determining whether a weight exceeds an allowable weight and, if the weight exceeds an allowable weight arranging for payment of an excess baggage fee via the application (¶¶ 0034-35); which would have been obvious to incorporate for the same reasons as the elements in claim 8 above.  
As per claim 13, Gormley teaches a method comprising the steps of:
at a location proximate a self-service function related to the ticket, activating an application on a mobile device (¶¶ 0032, 36, 38-39), the application being related to the self-service function and the mobile device having stored thereon information relating to the ticket (¶¶ 0035, 44-45); 
communicating to the mobile device via the application, information about the self-service function including directional information for presentation to a user (¶ 0048; see also ¶ 0045—boarding pass includes gate).  
Gormley does not explicitly teach communicating to the mobile device via a broker, the broker being between the mobile device and the self-service function.  Weiss teaches communicating to the mobile device via the application and a broker, information about the self-service function including directional information, the broker being between the mobile device and the self-service function (¶¶ 0031, 35, 38, 45), which would have been obvious to incorporate for the same reasons as in claim 1 above.
Gormley does not explicitly teach that the self-service function is a bad drop; which is taught by Naber (¶¶ 0009, 0022-23) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Gormley does not explicitly teach printing a bag tag at the bag drop, which is also taught by Naber (¶ 0064) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Gormley does not explicitly teach communicating instructions for fixing the bag tag to a bag; which is taught by Naber (¶ 0025) and would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.  Examiner notes that any difference between the instructions in Naber and the claimed instructions is solely with respect to the non-functional descriptive material recited ("instructions for fixing the bag In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Displaying these instructions versus other textual content does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)). 
As per claim 15, Gormley teaches a system comprising: 
a self-service function (¶ 0035); a mobile device, the mobile device having stored thereon information relating to the ticket (¶ 0031); 
at least one geolocation device (¶¶ 0035-36); wherein the mobile device is configured to detect the geolocation device at a location proximate a self-service function (¶¶ 0035-36), and 
at least one server having stored thereon computer software (¶¶ 0049-50) for performing the steps of: 
on detection by the mobile device of the geolocation device proximate the location, activating an application on the mobile device (¶¶ 0032, 36, 38-39), the application being related to the self-service function (¶¶ 0035, 44-45); 
communicating to the mobile device via the application, information about the self-service function including directional information (¶ 0048; see also ¶ 0045—boarding pass includes gate).  
Gormley does not explicitly teach communicating to the mobile device via a broker, the broker being between the mobile device and the self-service function.  Weiss teaches communicating to the mobile device via the application and a broker, information about the self-service function including directional information, the broker being between the mobile device and the self-service function (¶¶ 0031, 35, 38, 45), which would have been obvious to incorporate for the same reasons as in claim 1 above.
Gormley does not explicitly teach that the self-service function is a bad drop; which is taught by Naber (¶¶ 0009, 0022-23) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Gormley does not explicitly teach printing a bag tag at the bag drop, which is also taught by Naber (¶ 0064) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Gormley does not explicitly teach communicating instructions for fixing the bag tag to a bag; which is taught by Naber (¶ 0025) and would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.  Examiner notes that any difference between the instructions in Naber and the claimed instructions is solely with respect to the non-functional descriptive material recited ("instructions for fixing the bag tag to a bag").  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Displaying these instructions versus other textual content does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).
As per claims 16-23, Gormley in view of Weiss and Naber teaches the elements of analogous claims 2-3 and 5-10 (see citations and obviousness rationale above). 
As per claim 27, Gormley in view of Weiss and Naber teaches claim 22 as above.  Naber further teaches the baggage handling system comprises a printer for printing a bag tag (¶ 0064) and the bag drop controller is configured to communicate instructions for fixing the bag tag to a bag for presentation to a user to the mobile device via the application (¶ 0025), which would have been obvious to incorporate for the same reasons as in claim 1 above.  Examiner notes that any difference between the instructions in Naber and the claimed instructions is solely with respect to the non-functional descriptive material recited ("instructions for fixing the bag tag to a bag").  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Displaying these instructions versus other textual content does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).
As per claim 29, Gormley in view of Weiss and Naber teaches claim 1 as above.  Naber further teaches fetching airline rules in response to a trigger (¶¶ 0012, 22), which would have been obvious to incorporate for the same reasons as the elements in claim 8 above.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. and Naber, et al. as applied to claims 8 and 15 above, further in view of Lin, U.S. Pat. Pub. No. 2010/0078475 (Reference C of the attached PTO-892).
As per claims 12 and 28, Gormley in view of Weiss and Naber teaches claims 8 and 15 as above.  Gormley further teaches communicating information to the application about boarding and routing to a departure gate (¶ 0045).  The references do not explicitly teach on receipt of a bag by the bag drop, communicating the information; which is taught by Lin (¶¶ 0082-83, 89).  It would have been prima facie obvious to incorporate this element because it is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. and Naber, et al. as applied to claim 13 above, further in view of Hauviller, et al., U.S. Pat. Pub. No.  2015/0286959 (Reference D of the attached PTO-892).
As per claim 14, Gormley in view of Weiss and Naber teaches claim 13 as above.  The references do not explicitly teach the application is activated by scanning or imaging a barcode using the mobile device; which is taught by Hauviller (¶¶ 0038, 46).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the application activation mechanism in Hauviller (barcode scan) for those in Gormley/Weiss (e.g., NFC, which is a recognized equivalent also listed by both Hauviller and Applicant's disclosure).  Both are disclosed in the travel services art as ways to activate an application on a mobile device.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hurley, et al., U.S. Pat. Pub. No.  2011/0231212 (Reference E of the attached PTO-892) relates to interactions between ticket holders and self-serve functions. 
Jobling, U.S. Pat. Pub. No.  2018/0218463 (Reference F of the attached PTO-892) relates to interactions between ticket holders and self-serve functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL VETTER/Primary Examiner, Art Unit 3628